Citation Nr: 0817663	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-07 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 19, 1998, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran relocated to Pennsylvania and jurisdiction of her 
claim was assumed by the RO in Pittsburgh, Pennsylvania.

In the January 2001 rating decision, the RO granted a TDIU 
and assigned an effective date of September 30, 1998.  The 
veteran appealed the effective date assigned.  In a November 
2006 decision, the Board granted an effective date of May 19, 
1998, for the TDIU.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 memorandum decision, the Court 
vacated the November 2006 Board decision and remanded for the 
Board to consider whether there was a claim for TDIU prior to 
March 1998.  The case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

On May 21, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


